Citation Nr: 1521243	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether reduction of VA compensation payments due to receipt of military retired pay is valid?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from May 1984 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  The Veteran began receiving VA disability benefits in March 2006.  

2.  The Veteran began receiving retired pay benefits (which are not administered or paid by VA) in December 2006.  

3.  The Veteran's retired pay did not accurately reflect his VA benefits withholding for the period of April 1, 2006 - March 31, 2010.   

6.  The Veteran was not legally entitled to concurrent receipt of VA compensation benefits and retired pay from April 1, 2006 -March 31, 2010.  


CONCLUSION OF LAW

The creation of the overpayment and reduction of VA reduction of compensation payments due to receipt of military retired pay is valid.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.962, 3.700, 3.750, 3.751.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his VA compensation should not have been withheld to make up for previous overpayment.  Specifically, the Veteran argues that he did not receive military retirement payment and VA disability payments simultaneously.  However, after careful review of the accounting documents, the evidence does not support the Veteran's claim.  As such, the withholding of the Veterans benefits is proper in this case, as the Veteran was not legally entitled to the receipt of both military retirement and VA compensation, and, this overpayment was incurred due to an accounting error by the Defense Finance and Accounting Service (DFAS).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits. 

According to 38 C.F.R. § 3.700, not more than one award of pension, compensation or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  According to 38 C.F.R. § 3.751(c), a waiver of military retired pay is necessary in order to receive disability compensation when a veteran is eligible for both military retired pay and disability compensation but is not eligible under paragraphs (b)(1) or (b)(2) of this section to receive both benefits at the same time. 

A veteran who is entitled to military retired pay and disability compensation for a service-connected disability rated 50 percent or more, or a combination of service-connected disabilities rated 50 percent or more, under the schedule for rating disabilities, is entitled to receive both payments subject to the phase-in period described in paragraph (c) of this section.  38 C.F.R. § 3.750(b)(1).  

A review of the record shows that the Veteran began receiving VA disability benefits in March 2006.  The Veteran began receiving retired military payments in December 2006.  Retirement pay from the military is not paid by or controlled by the VA; instead, it is administered by DFAS.  DFAS informed the VA that they did not begin withholding retirement benefits for VA compensation until April 2007.  Further, accounting charts submitted by the Veteran in support of his claim show that even when DFAS began withholding amounts; they did not withhold the correct amounts.  As such for the period of December 1, 2006 to March 30, 2010, an overpayment was created because either no amount was withheld or the incorrect amount was withheld from the Veteran's retirement pay.  

For instance, for the period of April 1, 2006-April 30, 2006 an amount of $218 should have been withheld.  For the period of May 1, 2006-October 10, 2006 an amount of $364 should have been withheld.  For the period of October 11, 2006-November 30, 2006 an amount of $337 should have been withheld.  For the period of December 1, 2006-March 30, 2007 an amount of $348 should have been withheld.  For the period of April 1, 2007-August 31, 2007 an amount of $414 should have been withheld.  For the period of September 1, 2007-November 30, 2007 an amount of $424 should have been withheld.  For the period of December 1, 2008-March 30, 2010 an amount of $448 should have been withheld. 

However, according to the DFAS accounting summary, which was submitted by the Veteran with his VA-Form 9 in April 2013, DFAS failed to withhold the proper amounts.  For instance, for the period of December 1, 2006 -April 30, 2006 no amount was withheld.  For the period of May 1, 2006-December 31, 2008 an amount of $225 was withheld.  For the period of January 1, 2007-March 31, 2010 an amount of $376 was withheld.  As such, an overpayment was created.  

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question, or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  The Board finds that receipt of both military retired pay and VA compensation was not permitted in this case, as the Veteran did not meet any statutory or regulatory criteria for concurrent receipt of retired pay and VA compensation benefits.  See 38 C.F.R. § 3.750 (2015) (authorizing receipt of both military retired pay and VA compensation if a Veteran's disability rating is 50 percent or higher).  The Board has confirmed that duplicate retired military pay benefits and VA compensation benefits were precluded by law in this case, as the Veteran was not in receipt of VA disability compensation benefits at a rate of 50 percent or higher.  The Veteran has been rated as 30 percent disabling since April 2006.  Therefore, the Veteran should not have received VA compensation benefits in addition to the military retirement benefits that were being paid.

In addition, the evidence fails to show that VA was responsible for the Veteran receiving additional benefits.  Since the Veteran was in receipt of VA benefits prior to receiving retirement pay from DFAS, DFAS would have been aware of the need to withhold such payment.  In the standard accounting summary from DFAS, withholding of VA payments (VA Waiver) is shown to be a part of their standard accounting procedures.  Additionally, the fact that DFAS began withholding benefits, but withheld the incorrect amounts is evidence of their knowledge of the need to withhold payments and of failure on their part to implement correct accounting procedures in the Veteran's case.  As such, the evidence clearly demonstrates that VA was not responsible for the Veteran incurring this debt.  

In summary, the evidence demonstrates that the Veteran received retirement pay and VA compensation simultaneously for a considerable period; thus, creating the overpayment.  Nothing of record suggests he was legally entitled to receive both benefits at the same time.  The evidence also demonstrates that the VA is not responsible for the creation of such overpayment, as this falls squarely on DFAS.  As such, the Board finds that the withholding of VA compensation in lieu of military retired pay from December 1, 2006 to March 31, 2010, was proper.

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimant's in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of the creation of an overpayment of compensation benefits or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

ORDER

The creation of the overpayment and the reduction of compensation payments due to receipt of military retired pay is valid.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


